DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 September 2021 has been entered.
This Office Action details reasons for allowance. Claim(s) 4, 7 and 8 have been canceled. Claim(s) 1, 5 and 6 have been amended.  Claim(s) 1, 5 and 6 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 16 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,870,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 16 September 2021, with respect to the rejection of claims 1 and 4-8 under 35 U.S.C. § 101, as being drawn towards an abstract idea, has been fully considered and is persuasive.
Claim 1 has been amended to recite a step of “sulfating said xylan to obtain pentosan polysulfate”. This step is an additional element that is sufficient to amount to significantly more than the judicial exception because it requires chemically modifying the naturally occurring product. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 16 September 2021, with respect to the rejection of claims 1 and 4-8 under 35 U.S.C. § 112, second paragraph, as being indefinite, has been fully considered and is persuasive. The claim has been amended to recite a method for preparing pentosan polysulfate, and the method steps have been amended to link the product produced with the preamble “pentosan polysulfate”. The rejection is hereby withdrawn. 

Conclusion
Accordingly, claims 1, 5 and 6 (renumbered 1-3) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623